DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                A.O., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D18-2649, 4D18-2650, and 4D18-2651

                          [December 19, 2019]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Dale Ross, Judge; L.T. Case Nos. 16-004032-DL,
16-004496-DL, and 17-000317-DL.

  Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Joseph D. Coronato,
Jr., Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.